PER CURIAM.
The jury awarded the plaintiff, passenger/owner, $75,000 for his injuries, but found him to be forty-five percent comparatively negligent. We agree that the trial court did not err in denying plaintiffs motion for a directed verdict. Our review of the record supports the trial court’s decision that the questions of whether (1) the driver was intoxicated; (2) the driver’s intoxication caused the accident; and (3) the plaintiff knew or should have known the driver was unfit to drive; were properly submitted to the jury. See Welch v. Moothart, 89 So.2d 485 (Fla.1956).
We also conclude the trial court did not err in denying the plaintiff’s motion for additur or new trial because of the inadequacy of his damages. See Keith v. Russell I Bundy & Associates, Inc., 495 So.2d 1223 (Fla. 5th DCA 1986). Accordingly, we AFFIRM.
COBB and COWART, JJ., and GLICKSTEIN, H.S., Associate Judge, concur.